DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  Inclusion of “wherein alternating scan order” appears to have been unintentionally included.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1, 11, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,356,411. Although the claims at issue are not identical, they are not patentably distinct from each other because the outstanding application removes the limitation of determining the second scan order for a second group from the elements of the first group.
Outstanding application 16/930,903 Claim 1
U.S. Patent No. 10,356,411 Claim 1
An apparatus for decoding coefficients of a transform block, comprising:
A system for decoding video, comprising:
a processor, the processor is configured to: decode, as a first group, coefficients of a first row and a first column of the transform block using a first zig-zag scan order; and
a processor, wherein the memory stores instructions executable by the processor to cause the system to: partition a block of video data into a plurality of groups of elements; decode, using an entropy decoder, data from an encoded bitstream to obtain, using a first scan order, 

determine, based on the elements of the first group, a second scan order for a second group from the plurality of groups of elements; and decode, using the entropy decoder, data from the encoded bitstream to obtain, using the second scan order, elements of the second group from the plurality of groups of elements.


Outstanding application 16/930,903 Claim 11
U.S. Patent No. 10,356,411 Claim 12
A method for coding coefficients of a transform block, comprising:
A system for encoding video, comprising:
coding, as a first group, coefficients of a first row and a first column of the transform block using a first scan order; and
a processor, wherein the memory stores instructions executable by the processor to cause the system to: partition a block of video data into a plurality of groups of elements; encode, using an entropy encoder using a first scan order, elements of a first group from the plurality of groups of elements;
coding at least a subset of remaining coefficients of the transform block using a second scan order.
determine, based on the elements of the first group, a second scan order for a second group from the plurality of groups of elements; and 


Claim 19 is a non-transitory computer readable storage medium comprising executable instructions which perform the method of claim 11, and is similarly anticipated by claim 12 of U.S. Patent No. 10,356,411.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sole Rojals et al. (9,197,890) [Sole Rojals].
Regarding claims 1, 11, and 19, Sole Rojals discloses An apparatus for decoding coefficients of a transform block, comprising: a processor, the processor is configured to: decode, as a first group, coefficients of a first row and a first column of the transform block 

Regarding claims 2, 12, 13, and 20, Sole Rojals discloses the apparatus, method, and computer readable storage medium of claims 1, 11, and 19, wherein the first zig-zag scan order is a vertical zig-zag scan order (best scan order is chosen, including zig-zag, col. 6 line 54 - col 7 line 3).

Regarding claim 3, Sole Rojals discloses the apparatus of claim 1, wherein the first zig-zag scan order is a horizontal zig- zag scan order (best scan order is chosen, including zig-zag, col. 6 line 54 - col 7 line 3).

Regarding claim 4, Sole Rojals discloses the apparatus of claim 1, wherein the second scan order is adapted based on the coefficients of the first group (col. 7 lines 15-21).

Regarding claim 5, Sole Rojals discloses the apparatus of claim 4, wherein the second scan order is adapted based on a non-zero map for the coefficients of the first group, the non-zero map indicates for each coefficient of the first group whether the coefficient is or is not zero (significance map, col. 8 lines 19-34).

Regarding claim 6, Sole Rojals discloses the apparatus of claim 1, wherein the second scan order is one of a vertical scan order, a horizontal scan order, a second zig-zag scan order, and a diagonal scan order (col. 7 lines 15-45).



Regarding claim 8, Sole Rojals discloses the apparatus of claim 6, wherein the second scan order is the vertical scan order when a first count of non-zero coefficients in a second half of the first row is zero and a second count of non-zero coefficients in a second half of the first column is positive (scan order is selected such that non-zero coefficients are grouped together, col. 7 lines 15-21).

Regarding claim 9, Sole Rojals discloses the apparatus of claim 6, wherein the second scan order is the second zig-zag scan order when a first count of non-zero elements in a second half of the first row is positive and a second count of non-zero elements in the second half of the first column is positive (scan order is selected such that non-zero coefficients are grouped together, col. 7 lines 15-21).

Regarding claim 10, Sole Rojals discloses the apparatus of claim 6, wherein the second scan order is the diagonal scan order when a first count of non-zero elements in a second half of the first row is positive and a second count of non-zero elements in a second half of the first column is positive (scan order is selected such that non-zero coefficients are grouped together, col. 7 lines 15-21).



Regarding claim 17, Sole Rojas discloses the method of claim 11, wherein the second scan order is one of a vertical scan order, a horizontal scan order, a second zig-zag scan order, and a diagonal scan order (col. 7 lines 22-30).

Regarding claim 18, Sole Rojas discloses the method of claim 17, wherein the second scan order is selected based on a first number of non-zero coefficients in at least a part of the first row and a second number of non-zero coefficients in at least a part of the first column (scan order is selected such that non-zero coefficients are grouped together, col. 7 lines 15-21).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim states at least 3 scan orders are applied to coefficients of a transform block, wherein the first is applied to elements of a first row and column, the second is applied to remaining elements of the first row and column, and a third is applied to the coefficients of the remaining rows and columns. The prior art, (Sole Rojas) teaches adjusting scan orders within a transform block (scan order adaptation), but only appears to teach this respective to sub-blocks within the transform block (Sole Rojas col. 17 line 64 - col. 18 line 11), rather than selectively applying a second scan order exclusively to the remaining elements of the first row and column as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421